
	
		I
		111th CONGRESS
		1st Session
		H. R. 4289
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2009
			Ms. DeGette
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate certain lands in the State of Colorado as
		  components of the National Wilderness Preservation System, and for other
		  purposes.
	
	
		1.Short title and
			 definition
			(a)Short
			 TitleThis Act may be cited as the Colorado Wilderness Act of
			 2009.
			(b)Secretary
			 DefinedAs used in this Act, the term Secretary
			 means the Secretary of the Interior or the Secretary of Agriculture, as
			 appropriate.
			2.Additions to
			 National Wilderness Preservation System in the State of Colorado
			(a)AdditionsThe
			 following lands in the State of Colorado administered by the Bureau of Land
			 Management or the United States Forest Service are hereby designated as
			 wilderness and, therefore, as components of the National Wilderness
			 Preservation System:
				(1)The following
			 areas managed by the Glenwood Springs Field Office:
					(A)Certain lands which comprise approximately
			 15,155 acres, as generally depicted on a map titled Bull Gulch Proposed
			 Wilderness Area, dated September 17, 2007, which shall be known as the
			 Bull Gulch Wilderness.
					(B)Certain lands which comprise approximately
			 16,263 acres, as generally depicted on a map titled Castle Peak Proposed
			 Wilderness Area, dated September 17, 2007, which shall be known as the
			 Castle Peak Wilderness.
					(C)Certain lands which comprise approximately
			 316 acres, as generally depicted on a map titled Maroon Bells Snowmass
			 Proposed Wilderness Area, dated September 17, 2007, which shall be
			 known as the Maroon Bells Wilderness.
					(D)Certain lands which comprise approximately
			 11,701 acres, as generally depicted on a map titled Grand Hogback
			 Proposed Wilderness Area, dated September 17, 2007, which shall be
			 known as the Grand Hogback Wilderness.
					(2)The following
			 areas managed by the Glenwood Springs Field Office or located in the White
			 River National Forest:
					(A)Certain lands which comprise approximately
			 16,427 acres, as generally depicted on a map titled Flat Tops Addition
			 Proposed Wilderness Area, dated September 17, 2007, and which are
			 hereby incorporated in and shall be deemed to be a part of the Flat Tops
			 Wilderness designated by Public Law 94–146.
					(B)Certain lands which comprise approximately
			 25,285 acres, as generally depicted on a map titled Thompson Creek
			 Proposed Wilderness Area, dated September 17, 2007, which shall be
			 known as the Thompson Creek Wilderness.
					(3)The following
			 areas managed by the Grand Junction Field Office:
					(A)Certain lands which comprise approximately
			 21,110 acres, as generally depicted on a map titled Bangs Canyon
			 Proposed Wilderness Area, dated September 17, 2007, which shall be
			 known as the Bangs Canyon Wilderness.
					(B)Certain lands which comprise approximately
			 25,881 acres, as generally depicted on a map titled Demaree Canyon
			 Proposed Wilderness Area, dated September 17, 2007, which shall be
			 known as the Demaree Canyon Wilderness.
					(C)Certain lands which comprise approximately
			 14,089 acres, as generally depicted on a map titled Granite Creek
			 Proposed Wilderness Area, dated September 17, 2007, which shall be
			 known as the Granite Creek Wilderness.
					(D)Certain lands which comprise approximately
			 30,557 acres, as generally depicted on a map titled Little Bookcliffs
			 Proposed Wilderness Area, dated September 17, 2007, which shall be
			 known as the Little Bookcliffs Wilderness.
					(E)Certain lands which comprise approximately
			 26,914 acres, as generally depicted on a map titled The Palisade
			 Proposed Wilderness Area, dated September 17, 2007, which shall be
			 known as the Palisade Wilderness.
					(F)Certain lands which comprise approximately
			 27,569 acres, as generally depicted on a map titled South Shale Ridge
			 Proposed Wilderness Area, dated September 17, 2007, which shall be
			 known as the South Shale Ridge Wilderness.
					(4)Certain lands managed by the Grand Junction
			 Field Office or located in the Uncompahgre National Forest, which comprise
			 approximately 39,392 acres, as generally depicted on a map titled
			 Unaweep Proposed Wilderness Area, dated September 17, 2007,
			 which shall be known as the Unaweep Wilderness.
				(5)Certain lands managed by the Grand Junction
			 Field Office and San Juan Field Office and in the Manti-LaSal National Forest
			 which comprise approximately 65,448 acres, as generally depicted on a map
			 titled Sewemup Mesa Proposed Wilderness Area, dated September
			 17, 2007, which shall be known as the Sewemup Mesa Wilderness.
				(6)The following
			 areas managed by Gunnison Field Office:
					(A)Certain lands which comprise approximately
			 3,306 acres, as generally depicted on a map titled Powderhorn Additions
			 Proposed Wilderness Area, dated September 17, 2007, and which are
			 hereby incorporated in and shall be deemed to be a part of the Powderhorn
			 Wilderness designated by Public Law 103–77.
					(B)Certain lands which comprise approximately
			 38,594 acres, as generally depicted on a map titled Redcloud Peak
			 Proposed Wilderness Area, dated September 17, 2007, which shall be
			 known as the Redcloud Peak Wilderness.
					(C)Certain lands which comprise approximately
			 6,878 acres, as generally depicted on a map titled West Elk Addition
			 Proposed Wilderness Area, dated September 17, 2007, and which are
			 hereby incorporated in and shall be deemed to be a part of the West Elk
			 Wilderness designated by Public Law 88–577.
					(7)Certain lands managed by the Gunnison Field
			 Office or located in the Gunnison National Forest and Rio Grande National
			 Forest which comprise approximately 72,397 acres, as generally depicted on a
			 map titled Handies Peak Proposed Wilderness Area, dated
			 September 17, 2007, which shall be known as the Handies Peak Wilderness.
				(8)Certain lands managed by the Kremmling
			 Field Office which comprise approximately 33 acres, as generally depicted on a
			 map titled Platte River Addition Proposed Wilderness Area, dated
			 September 17, 2007, and which are hereby incorporated in and shall be deemed to
			 be part of the Platte River Wilderness designated by Public Law 98–550.
				(9)The following areas managed by the
			 Uncompahgre Field Office or located in the Uncompahgre National Forest:
					(A)Certain lands which comprise approximately
			 22,604 acres, as generally depicted on a map titled Roubideau Proposed
			 Wilderness Area, dated September 17, 2007, which shall be known as the
			 Roubideau Wilderness.
					(B)Certain lands which comprise approximately
			 13,288 acres, as generally depicted on a map titled Norwood Canyon
			 Proposed Wilderness Area, dated September 17, 2007, which shall be
			 known as the Norwood Canyon Wilderness.
					(10)The following areas managed by the San Juan
			 Field Office:
					(A)Certain lands which comprise approximately
			 25,947 acres, as generally depicted on a map titled Cross Canyon
			 Proposed Wilderness Area, dated September 17, 2007, which shall be
			 known as the Cross Canyon Wilderness.
					(B)Certain lands which comprise approximately
			 33,467 acres, as generally depicted on a map titled McKenna Peak
			 Proposed Wilderness Area, dated September 17, 2007, which shall be
			 known as the McKenna Peak Wilderness.
					(C)Certain lands which comprise approximately
			 14,598 acres, as generally depicted on a map titled Weber-Menefee
			 Mountain Proposed Wilderness Area, dated September 17, 2007, which
			 shall be known as the Weber-Menefee Mountain Wilderness.
					(11)Certain lands managed by the Uncompahgre
			 and San Juan Field Offices which comprise approximately 41,133 acres, as
			 generally depicted on a map titled Dolores River Canyon Proposed
			 Wilderness Area, dated September 17, 2007, which shall be known as the
			 Dolores River Canyon Wilderness.
				(12)The following areas managed by the Royal
			 Gorge Field Office:
					(A)Certain lands which comprise approximately
			 17,318 acres, as generally depicted on a map titled McIntyre Hills
			 Proposed Wilderness Area, dated September 17, 2007, which shall be
			 known as the McIntyre Wilderness.
					(B)Certain lands which comprise approximately
			 27,888 acres, as generally depicted on a map titled Table Mountain
			 Proposed Wilderness Area, dated September 17, 2007, which shall be
			 known as the Table Mountain Wilderness.
					(13)The following areas managed by the Royal
			 Gorge Field Office or located in the Pike National Forest:
					(A)Certain lands which comprise approximately
			 38,378 acres, as generally depicted on a map titled Beaver Creek
			 Proposed Wilderness Area, dated September 17, 2007, which shall be
			 known as the Beaver Creek Wilderness.
					(B)Certain lands which comprise approximately
			 25,229 acres, as generally depicted on a map titled Badger Creek
			 Proposed Wilderness Area, dated September 17, 2007, which shall be
			 known as the Badger Creek Wilderness.
					(C)Certain lands which comprise approximately
			 20,025 acres, as generally depicted on a map titled Browns Canyon
			 Proposed Wilderness Area, dated September 17, 2007, which shall be
			 known as the Browns Canyon Wilderness.
					(14)Certain lands managed by the Royal Gorge
			 Resource Area or located in the San Isabel National Forest which comprise
			 approximately 44,372 acres, as generally depicted on a map titled Grape
			 Creek Proposed Wilderness Area, dated September 17, 2007, which shall
			 be known as the Grape Creek Wilderness.
				(15)Certain lands managed by the San Juan Field
			 Office or located in the San Juan National Forest which comprise approximately
			 32,050 acres, as generally depicted on a map titled Snaggletooth
			 Proposed Wilderness Area, dated September 17, 2007, which shall be
			 known as the Snaggletooth Wilderness.
				(b)Maps and
			 DescriptionsAs soon as practicable after the date of the
			 enactment of this Act, the Secretary shall file a map and a boundary
			 description of each area designated as wilderness by this section with the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate. Each map and boundary
			 description shall have the same force and effect as if included in this Act,
			 except that the Secretary may correct clerical and typographical errors in the
			 map or boundary description. The maps and boundary descriptions shall be on
			 file and available for public inspection in the Office of the Director of the
			 Bureau of Land Management, Department of the Interior, and in the Office of the
			 Chief of the Forest Service, Department of Agriculture, as appropriate.
			(c)State and
			 Private LandsLands within the exterior boundaries of any
			 wilderness area designated under this section that are owned by the State of
			 Colorado or by a private entity shall be included within such wilderness area
			 if such lands are acquired by the United States. Such lands may be acquired by
			 the United States only as provided in the Wilderness Act (16 U.S.C. 1131 et
			 seq.).
			3.Administrative
			 provisions
			(a)In
			 GeneralSubject to valid existing rights, lands designated as
			 wilderness by this Act shall be managed by the Secretary in accordance with the
			 Wilderness Act (16 U.S.C. 1131 et seq.) and this Act, except that, with respect
			 to any wilderness areas designated by this Act, any reference in the Wilderness
			 Act to the effective date of the Wilderness Act shall be deemed to be a
			 reference to the date of enactment of this Act.
			(b)GrazingGrazing
			 of livestock in wilderness areas designated by this Act shall be administered
			 in accordance with the provisions of section 4(d)(4) of the Wilderness Act (16
			 U.S.C. 1133(d)(4)), as further interpreted by section 108 of Public Law 96–560,
			 and the guidelines set forth in Appendix A of House Report 101–405 of the 101st
			 Congress.
			(c)State
			 JurisdictionAs provided in section 4(d)(7) of the Wilderness Act
			 (16 U.S.C. 1133(d)(7)), nothing in this Act shall be construed as affecting the
			 jurisdiction or responsibilities of the State of Colorado with respect to
			 wildlife and fish in Colorado.
			(d)Water
				(1)In
			 generalWith respect to each
			 wilderness and potential wilderness area designated by this Act, the Secretary
			 shall obtain and exercise any water rights required to fulfill the purposes of
			 the wilderness in accordance with the following provisions:
					(A)Such water rights shall be appropriated,
			 adjudicated, changed, and administered pursuant to the procedural requirements
			 and priority system of the laws of the State of Colorado.
					(B)The purposes and other substantive
			 characteristics of such water rights shall be established pursuant to State
			 law, except that the Secretary is specifically authorized to appropriate water
			 under this Act exclusively for the purpose of maintaining groundwater levels,
			 surface water levels, and streamflows on, across, and under the wilderness in
			 order to accomplish the purposes of the wilderness and to protect wilderness
			 uses.
					(C)Such water rights shall be established and
			 used without interfering with any exercise of a water right in existence on the
			 date of the enactment of this Act for a non-Federal purpose.
					(2)Protecting
			 rightsThe Secretary and all
			 other officers of the United States shall take steps necessary to protect the
			 rights established under paragraph (1), including the filing by the Secretary
			 of a claim for the quantification of such rights in any present or future
			 appropriate stream adjudication in the courts of the State of Colorado in which
			 the United States is or may be joined and which is conducted in accordance with
			 section 208 of the Department of Justice Appropriation Act, 1953 (43 U.S.C.
			 666; commonly known as the McCarran Amendment).
				(3)Relinquishment
			 or reductionNothing in this
			 Act shall be construed as a relinquishment or reduction of any water rights
			 reserved or appropriated by the United States in the State of Colorado on or
			 before the date of the enactment of this Act.
				(4)Water resource
			 facilityWith respect to each
			 wilderness and potential wilderness area designated by this Act,
			 notwithstanding any other provision of law, on and after the date of the
			 enactment of this Act, neither the President nor any other officer, employee,
			 or agent of the United States shall fund, assist, authorize, or issue a license
			 or permit for development of any new irrigation and pumping facility,
			 reservoir, water conservation work, aqueduct, canal, ditch, pipeline, well,
			 hydropower project, transmission, other ancillary facility, or other water
			 diversion, storage, or carriage structure.
				(e)Aerial
			 Navigation Training Exercises
				(1)In
			 generalThe Colorado Army National Guard, through the
			 High-Altitude Army National Guard Aviation Training Site, may conduct aerial
			 navigation training maneuver exercises over and upon the lands designated as
			 potential wilderness by this Act in a manner—
					(A)consistent with
			 the memorandum of understanding dated August 4, 1987, among the Colorado Army
			 National Guard, the Bureau of Land Management, and the Forest Service;
			 and
					(B)minimizing the
			 impact to wilderness character, natural features, and a visitor’s sense of
			 solitude.
					(2)Review of the
			 memorandum of understandingThe parties to the memorandum of
			 understanding referred to in paragraph (1)(A) shall review the memorandum and
			 associated annual operating plan not later than 180 days after the date of the
			 enactment of this Act, and annually thereafter so long as the Colorado Army
			 National Guard conducts activity described in paragraph (1). The review shall
			 include consideration of alternative locations for activities identified in the
			 memorandum of understanding. Such alternative locations must be over and upon
			 National Forest System lands and lands administered by the Bureau of Land
			 Management, other than lands designated as wilderness or as potential
			 wilderness.
				(3)Modification of
			 the memorandum of understandingThe memorandum of understanding referred to
			 in paragraph (1)(A) may be modified, subject to the agreement of all parties
			 thereto, if the Colorado Army National Guard, in consultation with the Bureau
			 of Land Management and the Forest Service, identifies an alternative location
			 as described in paragraph (2) that meets its aerial training needs.
				(f)Potential
			 Wilderness Designations
				(1)In
			 generalThe following lands are designated as potential
			 wilderness areas:
					(A)Certain lands managed by the Glenwood
			 Springs Field Office or located in the White River National Forest which
			 comprise approximately 20,843 acres, as generally depicted on a map titled
			 Deep Creek Proposed Wilderness Area, dated September 17, 2007,
			 which shall be known as the Deep Creek Wilderness.
					(B)Certain lands managed by the Glenwood
			 Springs Field Office which comprise approximately 15,679 acres, as generally
			 depicted on a map titled Pisgah Mountain Proposed Wilderness
			 Area, dated September 17, 2007, which shall be known as the Pisgah
			 Mountain Wilderness.
					(2)Designation as
			 wildernessLands described in
			 paragraph (1) shall be designated as wilderness upon the Secretary publishing
			 in the Federal Register a notice that all nonconforming uses of those lands
			 provided for under subsection (e) that would be prohibited in wilderness by the
			 Wilderness Act have ceased. Such publication in the Federal Register by the
			 Secretary and subsequent designation as wilderness shall occur as the
			 nonconforming use ceases in any of the individual areas identified and shall
			 not be dependent on cessation of the nonconforming uses in all the potential
			 wilderness areas identified.
				(3)ManagementExcept
			 for activities provided for under subsection (e), lands described in paragraph
			 (1) shall be managed by the Secretary in accordance with the Wilderness Act as
			 wilderness until those lands are designated as wilderness under this
			 subsection.
				
